Title: To James Madison from William Harris Crawford, 31 August 1816
From: Crawford, William Harris
To: Madison, James


        
          Dear Sir
          War Department 31st. August 1816
        
        Mr Bagot called upon me to day, & Stated that two Soldiers in the American service had waited on him & informed him that they were British Subjects, & requested his interference to obtain their release, with the view of returning home. They admitted that they had deserted the British service & entered the American Army voluntarily. Upon further enquiry I learned that they had both entered our service during the war. He said he Called to Know the views of the government, & that he did not wish to take any step in the affair, if there existed no disposition to release them. I informed him that if the enlistment had taken place Subsequent to the Peace, there would no difficulty in releasing them; but that the usages of all nations admitted of the enlistment, & employment of deserters from an enemy in time of war. This he readily admitted, & said that he Should not have mentioned the Subject, but that one of them was one of the wounded left at Bladensburg who after his recovery from his wounds, from a grateful sense of the Kindness he had experienced during his illness, had enlisted in the American Army. He as well as the other was informed by Mr Bagot that a prosecution for treason would be inevitable upon their return home.
        I informed him that it was a new case, and that before I could give him any answer, it would be necessary to receive instructions from you. That if the men were discharged it would be necessary for him to send them back to England; to which he assented.
        It is more than probable that, when they understand that they are to be sent back in the Charge of their Minister they will not be so anxious to be released. There is no possible inducement to discharge them, & suffer them to remain in the Country, as persons of that description will be more likely to Obtain their livelihood when set at liberty, by Pilfering, than by honest industry. As the application may be considered as an appeal to the Courtesy of the government, it is possible that a compliance with it may be productive of more good than harm. He expects to leave the city the latter end of the next Week, and expressed a wish to Know the determination of the govt. before he Sets out. If the men are to be discharged, will it

be necessary that an application be made to the State Department by him in writing, or will it be correct to discharge the men upon ascertaining the truth of their Statements, without any formal demand on his part? I have the honor to be your most obt. & very humbe servt
        
          Wm H Crawford
        
      